Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 4-7, 20-22 and 24-35, the prior art of record does not teach or render obvious the limitations recited in claims 1 and 20, when taken in the context of the claims as a whole, specific to monitoring in real time a process status of each preset application that is currently running and included in an application list; comparing a remaining memory currently available to run the application with a predetermined value in response to detecting a process of the preset application in the list ends; when determining that the remaining memory is not greater than the predetermined value, terminating at least one application which is currently running in background and whose usage characteristic information meets a preset condition to increase the remaining memory; re-creating the process of the preset application that is ended when the remaining memory is greater than the predetermined value; suspending the re-created process of the preset application after the process of the present application being re-created and initializing operations of the re-created process being performed; and activating the suspended process in response to the start signal of the preset application being detected.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 12, 2021